                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ELEANOR VAUGHN,                             )
                                             )
                       Plaintiff,            )
                                             )
 vs.                                         )   Case No. 3:20-CV-01000-MAB
                                             )
 TJX COMPANIES, INC. D/B/A/                  )
 MARSHALLS,                                  )
                                             )
                      Defendant.

                          JUDGMENT IN A CIVIL CASE

DECISION BY COURT.

         IT IS ORDERED AND ADJUDGED that pursuant to the Stipulation of Dismissal

filed on July 13, 2021 (Doc. 32) and the Court’s Order reflecting this Stipulation of

Dismissal (Doc. 33), this cause of action is voluntarily DISMISSED with prejudice

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), each party to bear their own

costs.

         DATED: July 15, 2021

                                         MARGARET M. ROBERTIE,
                                         Clerk of Court

                                         BY: /s/ Jennifer Jones
                                            Deputy Clerk


APPROVED: /s/ Mark A. Beatty
          MARK A. BEATTY
          United States Magistrate Judge




                                       Page 1 of 1
